DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 5/30/2022.

Response to Amendment/Response
Applicant’s remarks in an amendment with respect to claim(s) 1-6 and newly added claim 7, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (hereinafter Smith) (US 4,704,610) in view of Bontemps et al (hereinafter Bontemps) (US 8,319,662).
Regarding claim 1, Smith discloses an emergency vehicle notification (warning) system, comprising: 
	at least one illumination device disposed on at least a portion of a traffic light to illuminate at least one illumination setting (e.g., symbolic display 32 would be illuminated indicating an emergency vehicle approaching) (col. 5, lines 15-44); and 
	a control unit removably disposed within and removably connected to an emergency vehicle (an emergency vehicle warning system disposed with an emergency vehicle which remotely operates a display indicating the direction of approaching emergency vehicles and simultaneously pre-empts the control of the traffic signals at an intersection, col. 1, lines 6-12) to change the at least one illumination setting in response to changing an operation status using an alert signal (Smith discloses a receiver module that receives a polling signal from the master controller, the receiver module transmits via links 28, a message containing the data from its vehicle status memory to the master controller, …  controller receives the message ….  indicates that an emergency vehicle is either approaching or departing from the roadway 16 within the field of view 24 of the respective receiver 22, the controller in the traffic control console 26 if programmed to then change traffic signals (status change) to change setting to stop (col. 4, lines 57-65).  Smith does not expressly show change an operation status of at least one illumination (light) device via a manual input of a control unit. 
	Bontemps discloses manual operation in a light control unit (controller element 32) that can be manually manipulated to change the light (display) setting in an emergency situation via a controller removably connected and used in an emergency vehicle (element 32, see also fig. 10) having a receiver for receiving RF signals (element 60) and an RF transmitter (element 61) for transmitting RF signals.  The controller provides manual input, touch screen inputs, in conjunction with “buttons 71-74”, for providing a manual mode of operation to manually change an operation status of at least one illumination device, that is, manually select when and how long the lights of a display are lit (col. 10, lines 11-22, 32-39, 51-67).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the controller of Bontemps to manually affect the operation of illumination device with the emergency vehicle of Smith for the benefit of controlling traffic (managing) flow so that emergency vehicles can proceed through traffic lights safely without interruption to their destination when needed.  
	Regarding claim 2, Smith in view of Bontemps discloses limitations noted above with claim 1.  Smith further discloses wherein the at least one illumination device changes the at least one illumination setting (normal light setting to a desired pre-empted condition such as all red) in response to the control unit changing the operation status from non-emergency to emergency (transmitter mounted on an emergency vehicle transmits a signal which is received by infrared (I.R.) receivers positioned at an intersection to respond to the transmitted signals the received signal received by a master controller pre-empts operation of traffic signals to control traffic flow at the intersection the master controller provides an output to display signs facing approaching traffic on each road approaching the intersection which displays messages and symbols indicating the direction of the approaching emergency vehicle, after a predetermined interval when an emergency vehicle has passed through an intersection the display system is deactivated and the traffic signals are returned to the traffic light control system, that is, the operation status of the traffic lights is returned to normal (non-emergency) from emergency (abstract; col. 3, lines 7-12).  
	Regarding claim 3, Smith in view of Bontemps discloses limitations noted above with claim 1.  Smith further discloses wherein the at least one illumination device changes the at least one illumination setting in response to the control unit being within a predetermined distance of the at least one illumination device (as the emergency vehicle approach or egress to an intersection, master control system connected to the usual traffic light control system at the intersection and transmits an electronic signal to cause the traffic lights to change to a desired pre-empted condition such as all red) (col. 3, lines 7-12).  
	Regarding claim 4, Smith in view of Bontemps discloses limitations noted above with claim 1.  Smith further discloses at least one display unit disposed on at least a portion of the traffic light to indicate a direction from which the emergency vehicle is arriving in response to receiving the alert signal from the control unit (system provides early warning (alert signal) of the approach and egress of emergency vehicles in which the warning system provides a display to indicate the direction from which the emergency vehicle is approaching and in addition provides preemption control of the traffic signals at an intersection) (abstract; col. 2, lines 24-30).   
	Regarding claim 5, Smith in view of Bontemps discloses limitations noted above with claim 1. Smith further discloses all limitation noted above with claim 1.  Smith further discloses wherein the at least one display unit indicates the direction using an illuminated display.  The early warning information display system provides a visual warning that an emergency vehicle is approaching but also symbolically indicates the direction from which the vehicle is approaching, except, the symbol being a directional arrow.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the disclosed indicated symbolic vehicle direction of Smith with a directional arrow universally known and recognized as a symbol of direction and mere substitution of one known element with another as claimed by known method would have resulted in performance of same or similar function as it would perform the same function separately and the outcome would result in a predictable solution. 
	Regarding claim 6, Smith in view of Bontemps discloses limitations noted above with claim 1. Smith further discloses wherein the at least one display unit indicates the direction using an alarm sound (the display system 20 could include an audible (sound) warning which would supplement the normal sirens and bells with which the emergency vehicle 10 is equipped) (col. 3, lines 41-47; col. 5, lines 60-63).
	Regarding claim 7, Smith discloses an emergency vehicle notification (warning) system, comprising: 
	at least one illumination device disposed on at least a portion of a first traffic light to illuminate at least one illumination setting (e.g., symbolic display 32 would be illuminated indicating an emergency vehicle approaching) (col. 5, lines 15-44); 
	a control unit removably disposed within and removably connected to an emergency vehicle (an emergency vehicle warning system disposed with an emergency vehicle which remotely operates a display indicating the direction of approaching emergency vehicles and simultaneously pre-empts the control of the traffic signals at an intersection, col. 1, lines 6-12) to change the at least one illumination setting in response to changing an operation status using an alert signal Smith discloses a receiver module that receives a polling signal from the master controller, the receiver module transmits via links 28, a message containing the data from its vehicle status memory to the master controller, …  controller receives the message ….  indicates that an emergency vehicle is either approaching or departing from the roadway 16 within the field of view 24 of the respective receiver 22, the controller in the traffic control console 26 if programmed to then change traffic signals (status change) to change setting to stop (col. 4, lines 57-65); 
	a first display unit disposed on at least a portion of the first traffic light to emit an alarm sound that indicates a direction from which the emergency vehicle is arriving in response to receiving the alert signal from the control unit (the display system 20 could include an audible (sound) warning which would supplement the normal sirens and bells with which the emergency vehicle 10 is equipped) (col. 3, lines 41-47; col. 5, lines 60-63); and 
	a second display unit disposed on at least a portion of a second traffic light to emit the alarm sound that indicates the direction from which the emergency vehicle is arriving in response to receiving the alert signal from the control unit, such that the second display unit is disposed a distance away from the first display unit, such that the second display unit emits the alarm sound in succession after the first display unit (the displays (element 20) are mounted in a housing and placed at different places (see fig. 1) can similarly include an audible (sound) warning which would supplement the normal sirens and bells with which the emergency vehicle 10 is equipped) (col. 3, lines 41-47; col. 5, lines 60-63).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.